Citation Nr: 1633572	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12- 16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to the service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from May 1966 to May 1968.  The Veteran is the recipient of the Vietnam Service Medal with Bronze Star.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Louis, Missouri.  

The issues of entitlement to service connection for peripheral neuropathy and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran's currently diagnosed bilateral hearing loss resulted from his active service.

2.  The evidence is at least in equipoise that the Veteran's currently diagnosed tinnitus resulted from his active service.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss is related to his service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus is related to his service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104 . The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).
Service Connection - Hearing Loss and Tinnitus

The Veteran had service during the Vietnam War, personnel records indicate that he was assigned to an artillery battalion and received the Vietnam Service Medal with Bronze Star.  The Veteran has reported competent and credible instances of exposure to hazardous noise levels while on active duty.  See Veteran's Claim for Compensation dated June 2010.  Thus, in service incurrence of an event or injury has been established.

The Veteran's military occupational specialty was a field wireman in an Artillery battalion. This, indicates participation in at least one campaign during the Vietnam War. As such, 38 U.S.C.A. § 1154(b)  applies to his claim. Section 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Section 1154(b) addresses the combat Veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat Veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2015).

The Veteran was afforded a VA examination in May 2012.  This VA examination shows hearing loss under 38 C.F.R. § 3.385 (2015).  The May 2012 VA examination also indicated the presence of tinnitus. Accordingly, the presence of  a current disability has been established.  While the May 2012 VA examiner provided a nexus opinion that the Veteran's hearing loss and tinnitus were due to post-service occupational noise exposure, the Board must weigh this opinion against the Veteran's supportive lay evidence of an onset of hearing loss and tinnitus in service.
In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of hearing loss and tinnitus and he is considered credible as to these assertions.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided competent and credible testimony regarding exposure to hazardous noise levels in service and decreased hearing and tinnitus, symptoms he can observe and attest to, during and continuing since service.  

The Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss and tinnitus is related to his in-service noise exposure.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted

Service connection for tinnitus is granted




REMAND

In September 2015, the Veteran filed a timely notice of disagreement with a March 2015 decision denying service connection for peripheral neuropathy and erectile dysfunction; to date, no Statement of the Case (SOC) has been issued.  Accordingly, remand is required so that the RO can provide the Veteran with an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case, in compliance with 38 C.F.R. § 19.29 on the issues of entitlement to service connection for peripheral neuropathy and erectile dysfunction.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


